Citation Nr: 0121553	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 15, Title 38 United States Code.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1993 
decision by the Vocational Rehabilitation and Counseling 
(VR&C) Division of the St. Louis, Missouri Department of 
Veteran's Affairs (VA) Regional Office (RO), which found the 
veteran to be an infeasible candidate for further vocational 
rehabilitation training under Chapter 15, Title 38, United 
States Code.   

The veteran appeared before a Member of the Board at a 
hearing at the RO in March 1998.  In a July 1998 decision, 
the Board denied the veteran's claim for further vocational 
rehabilitation training under Chapter 15.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 1999 order, the 
Court granted a Joint Motion for Remand, vacated the Board's 
July 1998 decision, and remanded the case to the Board.  The 
Board REMANDED the case to the RO in December 1999 and 
December 2000. 

The veteran's representative, Paralyzed Veterans of America, 
has presented Informal Briefs on behalf of the veteran to the 
Board in November 2000 and July 2001.


REMAND

Here, the Board, in December 1999 and December 2000 REMANDs, 
instructed the RO to set forth the veteran's remaining 
entitlement.  However, in an April 2001 supplemental 
statement of the case (SSOC), the vocational rehabilitation 
counselor stated that the law and regulations contained a 
provision to extend the program an additional 24 months with 
the approval of the vocational rehabilitation counselor.  
Here, the vocational rehabilitation counselor indicated that 
no such approval was given.  The Board points out that the 
issue on appeal before the Board is entitlement to further 
vocational rehabilitation training (an additional training 
program) under Chapter 15, Title 38 United States Code.  
Essentially, the issue before the Board is whether the 
determination of medical infeasibility for the veteran at 
that time was proper and if not, whether the veteran was 
entitled to additional training under Chapter 15, Title 38 
United States Code.  Although the vocational rehabilitation 
counselor makes an assessment, this assessment is appealable 
to the Board.  Moreover, based on the counselor's statement, 
the veteran's representative has requested a remand on the 
basis that such statement was arbitrary and capricious.  

The Court has held that remand instructions of the Board are 
neither optional nor discretionary.  Full compliance with 
such instructions is mandated by law.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the RO is required to 
comply with the instructions set forth in the December 1999 
and December 2000 REMANDs.  

The Board notes that at the time of his appeal, the temporary 
vocational rehabilitation program under Chapter 15, Title 38, 
United States Code was still active.  The Court has held that 
when a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).   

Additionally, there was a significant change in the law 
during the pendency of this appeal.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this matter is REMANDED to the RO for completion 
of the following:  

1.  The RO should clearly set forth the 
veteran's remaining available 
entitlement, if any, to Chapter 15 
vocational rehabilitation training at the 
time of the VR&C September 1993 decision 
which his claim for further vocational 
rehabilitation training.

2.  The RO should clearly advise the 
veteran of the basis for the September 
1993 denial of further vocational 
rehabilitation training under Chapter 15.

3.  The RO should, through contact with 
the veteran, determine if and by whom the 
veteran has been medically treated since 
June 1993 for his multiple sclerosis.  
After obtaining the necessary 
authorizations for release of information 
by those providers, the RO should request 
copies of all medical records.  Once 
obtained from either VA or non-VA 
sources, the RO should make those records 
a part of the veteran's claims folder.  

4.  The medical evidence should be 
reviewed by an examiner to determine 
whether, and to what extent if any, the 
veteran's disability would have prevented 
him from pursuing a program of education 
or employment in 1993.  The claims folder 
should be made available to the examiner 
for review.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



